UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. AKBANK T.A.S. Meeting Date:MAR 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:AKBNK Security ID:M0300L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Elect Directors Management For Against 8 Approve Director Remuneration Management For For 9 Ratify External Auditors Management For For 10 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 11 Approve Upper Limit of Donations for 2016 Management For For 12 Receive Information on Charitable Donations for 2015 Management None None AMERICA MOVIL S.A.B. DE C.V. Meeting Date:APR 18, 2016 Record Date:APR 15, 2016 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors for Series L Shares Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:DEC 10, 2015 Record Date:NOV 27, 2015 Meeting Type:SPECIAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Interim Dividend Distribution Plan and Related Transactions Management For For BANCO BRADESCO S.A. Meeting Date:MAR 10, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:BBDC4 Security ID:059460303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 4.a.i Elect Luiz Carlos de Freitas and Joao Batistela Biazon (Alternate) as Fiscal Council Member Nominated by Preferred Shareholders Shareholder None Abstain BM&FBOVESPA S.A. Meeting Date:APR 18, 2016 Record Date: Meeting Type:ANNUAL Ticker:BVMF3 Security ID:P1R0U2138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income Management For For 3 Elect Director Management For Against 4 Approve Remuneration of Company's Management Management For For BM&FBOVESPA S.A. Meeting Date:MAY 20, 2016 Record Date: Meeting Type:SPECIAL Ticker:BVMF3 Security ID:P1R0U2138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Increase of Wholly-Owned Subsidiary Companhia Sao Jose Holding Management For For 2 Approve Merger Agreement between the Company and CETIP S.A. - Mercados Organizados Management For For 3 Ratify Apsis Consultoria e Avaliacoes Ltda as the Independent Firm to Appraise Proposed Transaction Management For For 4 Approve Independent Firm's Appraisal Management For For 5 Approve Merger between the Company and CETIP S.A. - Mercados Organizados Management For For 6 Approve Issuance of Shares in Connection with the Merger Management For For 7.A Amend Articles 3, 22, 28, 35, 30, 45, 51 and 84 Management For For 7.B Amend Articles 10, 16, 23, 30, 35, 53, 29, 38, 45, 50, 80 and 82 Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 03, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:1114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Wang Shiping as Director Management For For 2B Elect Lei Xiaoyang as Director Management For For 2C Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against CATCHER TECHNOLOGY CO., LTD. Meeting Date:MAY 19, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Issuance of Marketable Securities via Private Placement Management For For 5.1 Elect Lih-Chyun Shu with ID No.C120732XXX as Independent Director Management For For 5.2 Elect Mon-Huan Lei with ID No.E121040XXX as Independent Director Management For For 5.3 Elect Wen-Chieh Huang with Shareholder No.00026941 as Independent Director Management For For 5.4 Elect Non-Independent Director No.1 Shareholder None Against 5.5 Elect Non-Independent Director No.2 Shareholder None Against 5.6 Elect Non-Independent Director No.3 Shareholder None Against 5.7 Elect Non-Independent Director No.4 Shareholder None Against 6 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Management For Against CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:APR 19, 2016 Record Date: Meeting Type:ANNUAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration of Company's Management Management For Against 4 Elect Directors Management For For CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:MAY 20, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Waive Mandatory Offer Requirement Management For For 2 Approve Merger Agreement between the Company and BM&FBovespa S.A. Management For For 3 Approve Merger of the Company with BM&FBovespa S.A. Management For For 4 Authorize Board to Subscribe to New Shares in Connection with the Transaction, and Ratify and Execute Approved Resolutions Management For For 5 Approve, In Case the Company Does Not Obtain Waivers by Debenture Holders, the Redemption of the Debentures Owned By These Holders Management For For CHEMICAL WKS OF RICHTER GEDEON PLC Meeting Date:APR 26, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:RICHTER Security ID:X3124S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Use of Electronic Vote Collection Method Management For For 2 Authorize Company to Produce Sound Recording of Meeting Proceedings Management For For 3 Elect Chairman and Other Meeting Officials Management For For 4 Approve Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Management Board Report on Company's Operations Management For For 6 Approve Allocation of Income and Dividends of HUF 72 per Share Management For For 7 Approve Allocation of HUF 48.01 Billion to Reserves Management For For 8 Accept Financial Statements and Statutory Reports Management For For 9 Approve Company's Corporate Governance Statement Management For For 10 Amend Bylaws Management For For 11 Amend Art. 17.1 of Bylaws Re: Auditor's Term of Mandate Management For For 12 Approve Issuance of Shares with or without Preemptive Rights Management For For 13 Receive Information on the Acquisition of Own Shares Management For For 14 Authorize Share Repurchase Program Management For For 15 Reelect Gabor Gulacsy as Management Board Member Management For For 16 Reelect Csaba Lantos as Management Board Member Management For For 17 Reelect Christopher William Long as Management Board Member Management For For 18 Reelect Norbert Szivek as Management Board Member Management For For 19 Approve Remuneration of Management Board Members Management For For 20 Approve Annual Additional Remuneration of Chairman and Members of Management Board for Their Service in Fiscal Year 2015 Shareholder For For 21 Approve Remuneration of Supervisory Board Members Management For For 22 Renew Appointment of PWC as Auditor Management For For 23 Approve Remuneration Auditor Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:OCT 23, 2015 Record Date:SEP 15, 2015 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of Major and Non-Major Continuing Connected Transactions Including the Relevant Proposed Caps and Related Transactions Management For Abstain CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:FEB 25, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ma Yongsheng as Director Management For Against 2 Approve Provision of Completion Guarantee for Zhongtian Hechuang Energy Co. Ltd. Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 18, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Audited Financial Reports and Audited Consolidated Financial Reports Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Determine the 2016 Interim Profit Distribution Management For For 7 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CIA. HERING Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:HGTX3 Security ID:P50753105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Capital Budget Management For For 3 Approve Allocation of Income, Dividends and Ratify Distribution of Dividends and Interest-on-Capital-Stock Payments Management For For 4 Approve Remuneration of Company's Management Management For For CIA. HERING Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:HGTX3 Security ID:P50753105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cancellation of Treasury Shares and Amend Article 5 Management For For 2 Authorize Capitalization of Reserves and Amend Article 5 Management For For 3 Approve Increase in Board Size and Amend Article 11 Management For For 4 Amend Article 17 Management For For 5 Ratify Election of Director Appointed by the Board on Aug. 26, 2015 Management For For 6 Elect Two Directors Management For For 7 Amend Allocation of Tax Incentive Reserve Management For For 8 Consolidate Bylaws Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 29, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:BVN Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Appoint Auditors Management For For 4 Approve General Meeting Regulations Management For For COSCO PACIFIC LIMITED Meeting Date:FEB 01, 2016 Record Date:JAN 29, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CSPD SPA and FCHL SPA and Related Transactions Management For For COSCO PACIFIC LIMITED Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Huang Xiaowen as Director Management For Against 3.1b Elect Zhang Wei as Director Management For For 3.1c Elect Fang Meng as Director Management For Against 3.1d Elect Wang Haimin as Director Management For Against 3.1e Elect Ip Sing Chi as Director Management For For 3.1f Elect Fan Ergang as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DAELIM INDUSTRIAL CO. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A000210 Security ID:Y1860N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and One Outside Director (Bundled) Management For For 3 Elect Park Sang-wook as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against DAEWOO SHIPBUILDING & MARINE ENGINEERING CO. Meeting Date:DEC 22, 2015 Record Date:NOV 18, 2015 Meeting Type:SPECIAL Ticker:042660 Security ID:Y1916Y117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 04, 2016 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Reelect Graham Allan as a Director Management For Abstain 3 Reelect George Ho as a Director Management For Against 4 Reelect Michael Kok as a Director Management For Against 5 Elect Jeremy Parr as a Director Management For Against 6 Reelect Lord Sassoon as a Director Management For Against 7 Elect John Witt as a Director Management For Against 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities With or Without Preemptive Rights Management For For DR. REDDY'S LABORATORIES Meeting Date:APR 01, 2016 Record Date:FEB 19, 2016 Meeting Type:SPECIAL Ticker:500124 Security ID:Y21089159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Repurchase Program Management For For DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:DTEX3 Security ID:P3593G146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Ratify Dividends Management For For 3.1 Elect Alfredo Egydio Arruda Villela Filho as Director Management For Against 3.2 Elect Alfredo Egydio Setubal as Director Management For Against 3.3 Elect Helio Seibel as Director Management For Against 3.4 Elect Ricardo Egydio Setubal as Director Management For Against 3.5 Elect Rodolfo Villela Marino as Director Management For Against 3.6 Elect Salo Davi Seibel as Director Management For Against 3.7 Elect Francisco Amauri Olsen as Independent Director Management For For 3.8 Elect Raul Calfat as Independent Director Management For For 3.9 Elect Andrea Laserna Seibel as Alternate Director Management For For 3.10 Elect Olavo Egydio Setubal Junior as Alternate Director Management For For 3.11 Elect Ricardo Villela Marino as Alternate Director Management For For 3.12 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote 4 Approve Remuneration of Company's Management Management For Against DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:DTEX3 Security ID:P3593G252 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Ratify Dividends Management For For 3.1 Elect Alfredo Egydio Arruda Villela Filho as Director Management For Against 3.2 Elect Alfredo Egydio Setubal as Director Management For Against 3.3 Elect Helio Seibel as Director Management For Against 3.4 Elect Ricardo Egydio Setubal as Director Management For Against 3.5 Elect Rodolfo Villela Marino as Director Management For Against 3.6 Elect Salo Davi Seibel as Director Management For Against 3.7 Elect Francisco Amauri Olsen as Independent Director Management For For 3.8 Elect Raul Calfat as Independent Director Management For For 3.9 Elect Andrea Laserna Seibel as Alternate Director Management For For 3.10 Elect Olavo Egydio Setubal Junior as Alternate Director Management For For 3.11 Elect Ricardo Villela Marino as Alternate Director Management For For 3.12 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote 4 Approve Remuneration of Company's Management Management For Against DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:DTEX3 Security ID:P3593G146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Amend Article 5 to Reflect Changes in Capital Management For For 1.2 Approve Decrease in Size of Board and Amend Article 13 Accordingly Management For For 1.3 Consolidate Bylaws Management For For DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:DTEX3 Security ID:P3593G252 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Amend Article 5 to Reflect Changes in Capital Management For For 1.2 Approve Decrease in Size of Board and Amend Article 13 Accordingly Management For For 1.3 Consolidate Bylaws Management For For DURATEX S.A. Meeting Date:JUN 16, 2016 Record Date: Meeting Type:SPECIAL Ticker:DTEX3 Security ID:P3593G146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2 Elect Director Management For For FILA KOREA LTD. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A081660 Security ID:Y2484W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors (Bundled) Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 18, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity Period of the Resolution in Relation to the Issuance of A Share Convertible Bonds Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 18, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity Period in Relation to the Issuance of A Share Convertible Bonds Management For For 2 Amend Articles of Association Shareholder For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:MAY 27, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:2238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Annual Report Management For For 2 Approve 2015 Work Report of the Board of Directors Management For For 3 Approve 2015 Work Report of the Supervisory Committee Management For For 4 Approve 2015 Financial Report Management For For 5 Approve 2015 Profit Distribution Plan Management For For 6 Approve Appointment of Auditors Management For For 7 Approve Appointment of Internal Control Auditors Management For For 8 Elect Wang Junyang as Supervisor Management For For HANKOOK TIRE CO. LTD. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A161390 Security ID:Y3R57J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HON HAI PRECISION INDUSTRY CO., LTD. Meeting Date:JUN 22, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:2317 Security ID:Y36861105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Business Operations Report and Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4 Approve Issuance of New Shares by Capitalization of Profit Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Amend Procedures for Lending Funds to Other Parties Management For For 7 Amend Procedures for Endorsement and Guarantees Management For For 8 Amend Trading Procedures Governing Derivatives Products Management For For 9 Amend Rules and Procedures for Election of Directors and Supervisors Management For For 10.1 Elect Gou, Tai-ming with Shareholder No. 1 as Non-Independent Director Management For For 10.2 Elect Lu, Fang-ming, Representing Hon Jin International Investment Co., Ltd. with Shareholder No. 57132 as Independent Director Management For For 10.3 Elect Tai, Jeng-wu, Representing Hon Chiao International Investment Co., Ltd. with Shareholder No. 16662 as Non-Independent Director Management For For 10.4 Elect Chen, Jen-gwo, Representing Hon Chiao International Investment Co., Ltd with Shareholder No. 16662 as Non-Independent Director Management For For 10.5 Elect Huang, Qing-yuan with ID No. R101807XXX as Non-Independent Director Management For For 10.6 Elect Sung, Hsueh-jen with ID No. R102960XXX as Non-Independent Director Management For For 10.7 Elect Fu, Li-chen with ID No. A120777XXX as Independent Director Management For For 10.8 Elect Lee, Kai-fu with ID No. F121958XXX as Independent Director Management For For 10.9 Elect Chan, Chi-shean with ID No. N101117XXX as Independent Director Management For For 11 Approve Release of Restrictions of Competitive Activities of Directors Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Amend Articles of Incorporation (Clarification of Issuable Class Shares) Management For For 2.2 Amend Articles of Incorporation (Clarification of Non-voting Preferred Class Share) Management For For 2.3 Amend Articles of Incorporation (Clarification of Non-voting Preferred Convertible Class Share) Management For For 2.4 Amend Articles of Incorporation (Clarification of Non-voting Preferred Redeemable Class Share) Management For For 3.1 Elect Kim Jae-sik as Inside Director Management For Against 3.2 Elect Yook Geun-yang as Inside Director Management For Against 3.3 Elect Park Soon-seong as Outside Director Management For For 3.4 Elect Jeong Hyeong-min as Outside Director Management For For 4 Elect Park Soon-seong as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ICICI BANK LIMITED Meeting Date:APR 22, 2016 Record Date:MAR 11, 2016 Meeting Type:SPECIAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect M.K. Sharma as Director Management For For 2 Approve Appointment and Remuneration of M.K. Sharma as Independent Non Executive Chairman Management For For 3 Elect Vishakha Mulye as Director Management For For 4 Approve Appointment and Remuneration of Vishakha Mulye as Executive Director Management For For 5 Amend Employees Stock Option Scheme Management For For IMARKETKOREA INC. Meeting Date:MAR 29, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A122900 Security ID:Y3884J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Kim Gyu-il as Inside Director Management For For 3.2 Elect Kim Seong-gyun as Outside Director Management For For 3.3 Elect Min Soon-hong as Outside Director Management For For 4.1 Elect Ryu Jae-jun as Member of Audit Committee Management For For 4.2 Elect Kim Seong-gyun as Member of Audit Committee Management For For 4.3 Elect Min Soon-hong as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For 7 Approve Stock Option Grants Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 06, 2015 Record Date:SEP 25, 2015 Meeting Type:SPECIAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Memorandum of Incorporation Management For Against 1 Authorise Specific Issue of Shares to Qualifying Investors Pursuant to the Bookbuild Placement Management For Against 2 Authorise Specific Issue of Shares to PIC Pursuant to the Bookbuild Placement Management For Against 3 Authorise Specific Issue of Shares to Coronation Pursuant to the Bookbuild Placement Management For Against 4 Authorise Specific Issue of Shares to RBH Pursuant to the Bookbuild Placement Management For Against 5 Authorise Ratification of Approved Resolutions Management For Against IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 21, 2015 Record Date:OCT 16, 2015 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 2.1 Re-elect Hugh Cameron as Chairman of the Audit Committee Management For For 2.2 Re-elect Almorie Maule as Member of the Audit Committee Management For For 2.3 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 3 Approve Remuneration Policy Management For For 4.1 Re-elect Peter Davey as Director Management For For 4.2 Re-elect Mandla Gantsho as Director Management For For 4.3 Elect Nkosana Moyo as Director Management For For 4.4 Elect Sydney Mufamadi as Director Management For For 4.5 Re-elect Brett Nagle as Director Management For For 4.6 Elect Mpho Nkeli as Director Management For For 4.7 Elect Bernard Swanepoel as Director Management For For 1 Approve Financial Assistance to Related or Inter-related Company Management For For 2 Authorise Repurchase of Issued Share Capital Management For For INFOSYS LTD. Meeting Date:MAR 31, 2016 Record Date:FEB 25, 2016 Meeting Type:SPECIAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Stock Incentive Compensation Plan (Plan) and Grant of Incentive to Eligible Employees Under the Plan Management For For 2 Approve Grant of Incentives to Eligible Employees of the Company's Subsidiaries Under the Plan Management For For 3 Elect J.S. Lehman as Independent Director Management For For 4 Elect P. Kumar-Sinha as Independent Director Management For For 5 Approve Reappointment and Remuneration of V. Sikka as CEO & Managing Director Management For For INFOSYS LTD. Meeting Date:JUN 18, 2016 Record Date:JUN 11, 2016 Meeting Type:ANNUAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements Management For For 2 Approve Dividend Payment Management For For 3 Elect Vishal Sikka as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:DEC 15, 2015 Record Date:NOV 30, 2015 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Business Scope and Amend Articles of Association Management For For 2.01 Elect Zhang Jingquan as Director Management For For INTERPARK HOLDINGS CORP Meeting Date:MAR 30, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A035080 Security ID:Y4165S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Lee Gi-hyeong as Inside Director Management For For 2.2 Elect Lee Sang-gyu as Inside Director Management For For 2.3 Elect Yoon Seong-jun as Inside Director Management For For 2.4 Elect Nam In-bong as Non-independent Non-executive Director Management For For 2.5 Elect Han I-bong as Outside Director Management For For 3.1 Elect Han I-bong as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KASIKORNBANK PCL Meeting Date:MAR 30, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Banthoon Lamsam as Director Management For For 5.2 Elect Nalinee Paiboon as Director Management For For 5.3 Elect Saravoot Yoovidhya as Director Management For For 5.4 Elect Piyasvasti Amranand as Director Management For For 5.5 Elect Kalin Sarasin as Director Management For For 5.6 Elect Sara Lamsam as Director Management For For 6 Approve Names and Number of Directors Who Have Signing Authority Management For For 7 Approve Remuneration of Directors Management For For 8 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Amend Articles of Association: Board-Related Management For For 10 Other Business Management None None KIATNAKIN BANK PUBLIC CO LTD Meeting Date:APR 25, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KKP Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Operational Results Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4.1 Elect Supol Wattanavekin as Director Management For For 4.2 Elect Chet Pattrakornkul as Director Management For For 4.3 Elect Thitinan Wattanavekin as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Pricewaterhouse Coopers ABAS Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Issuance of Debentures Management For For 8 Amend Bank's Objectives Management For For 9 Amend Memorandum of Association Management For For 10 Reduce Registered Capital Management For For 11 Amend Memorandum of Association to Reflect Decrease in Registered Capital Management For For 12 Other Business Management For Against KT SKYLIFE CO LTD. Meeting Date:MAR 23, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A053210 Security ID:Y498CM107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Elect Two Inside Directors, Three Outside Directors, and Three Non-independent Non-executive Directors (Bundled) Management For Against 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 26, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results for Year 2015 Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Anant Asavabhokhin as Director Management For For 5.2 Elect Chalerm Kiettitanabumroong as Director Management For For 5.3 Elect Nantawat Pipatwongkasem as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against LARGAN PRECISION CO., LTD. Meeting Date:JUN 08, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:3008 Security ID:Y52144105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Business Operations Report and Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4.1 Elect Yen Shan-Chieh as Independent Director Management For For 4.2 Elect Peng Ming-Hua as Independent Director Management For For 4.3 Elect Non-Independent Director No.1 Shareholder None Against 4.4 Elect Non-Independent Director No.2 Shareholder None Against 4.5 Elect Non-Independent Director No.3 Shareholder None Against 4.6 Elect Non-Independent Director No.4 Shareholder None Against 4.7 Elect Non-Independent Director No.5 Shareholder None Against 4.8 Elect Non-Independent Director No.6 Shareholder None Against 4.9 Elect Non-Independent Director No.7 Shareholder None Against 4.10 Elect Supervisor No.1 Shareholder None Against 4.11 Elect Supervisor No.2 Shareholder None Against 4.12 Elect Supervisor No.3 Shareholder None Against 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Management For Against LOJAS AMERICANAS S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:LAME4 Security ID:P6329M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015, and Approve Allocation of Income Management For For 2 Approve Capital Budget Management For For 3 Fix Number and Elect Directors Management For For 3.1 Elect Director Nominated by Minority Shareholders Shareholder None Did Not Vote 4 Approve Remuneration of Company's Management Management For Against LOJAS AMERICANAS S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:LAME4 Security ID:P6329M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 5 to Reflect Changes in Capital Management For For 2 Consolidate Bylaws Management For For LUKOIL PJSC Meeting Date:DEC 14, 2015 Record Date:NOV 09, 2015 Meeting Type:SPECIAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Nine Months of Fiscal 2015 Management For For 2 Approve Remuneration of Directors Management For For 3 Amend Charter Management For For 4 If You Are a Legal Entity Mark FOR; If You Are an Individual Holder Mark AGAINST Management None For LUKOIL PJSC Meeting Date:JUN 23, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None Against 2.3 Elect Toby Gati as Director Management None For 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None Against 2.6 Elect Nikolay Nikolaev as Director Management None Against 2.7 Elect Ravil Maganov as Director Management None Against 2.8 Elect Roger Munnings as Director Management None For 2.9 Elect Richard Matzke as Director Management None Against 2.10 Elect Guglielmo Moscato as Director Management None Against 2.11 Elect Ivan Pictet as Director Management None For 2.12 Elect Leonid Fedun as Director Management None Against 3 Elect Vagit Alekperov as President of Company Management For For 4.1 Elect Ivan Vrublevski as Member of Audit Commission Management For For 4.2 Elect Pavel Suloyev as Member of Audit Commission Management For For 4.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 5.1 Approve Remuneration of Directors for Their Service until 2016 AGM Management For For 5.2 Approve Remuneration of Directors for Their Service from 2016 AGM Management For For 6.1 Approve Remuneration of Members of Audit Commission for Their Service until 2016 AGM Management For For 6.2 Approve Remuneration of Members of Audit Commission for Their Service Starting from 2016 AGM Management For For 7 Ratify Auditor Management For For 8 Amend Charter Management For For 9 Approve New Edition of Regulations on General Meetings Management For For 10 Approve New Edition of Regulations on on Board of Directors Management For For 11 Approve New Edition of Regulations on Management Management For For 12 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 11, 2016 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 11, 2016 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For 2 Amend Article 5 to Reflect Changes in Capital Management For For 3 Designate Newspapers to Publish Company Announcements Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Capital Budget Management For For 4.1 Elect Directors and Alternates Management For Did Not Vote 4.2 Elect Mauro Gentile Rodrigues da Cunha as Director and Reginaldo Ferreira Alexandre as Alternate Nominated by Minority Shareholders Shareholder None For 5.1 Elect Fiscal Council Members and Alternates and Approve their Remuneration Management For Abstain 5.2 Elect Mario Probst as Fiscal Council Member and Monica Hojaij Carvalho Molina as Alternate Appointed by Minority Shareholder Shareholder None Abstain MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For MASSMART HOLDINGS LTD Meeting Date:MAY 26, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:MSM Security ID:S4799N122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Moses Kgosana as Director Management For For 2 Elect Enrique Ostale as Director Management For For 3 Re-elect Chris Seabrooke as Director Management For For 4 Reappoint Ernst & Young Inc as Auditors of the Company with Allister Jon Carshagen as the Audit Partner Management For For 5.1 Re-elect Chris Seabrooke as Chairman of the Audit Committee Management For For 5.2 Re-elect Dr Lulu Gwagwa as Member of the Audit Committee Management For For 5.3 Elect Moses Kgosana as Member of the Audit Committee Management For For 5.4 Re-elect Phumzile Langeni as Member of the Audit Committee Management For For 6 Authorise Board to Issue Shares for Cash Management For For 7 Approve Remuneration Policy Management For Against 1 Authorise Repurchase of Issued Share Capital Management For For 2.1 Approve Fees of the Chairman of the Board Management For For 2.2 Approve Fees of the Deputy Chairman of the Board Management For For 2.3 Approve Fees of the Independent Non-Executive Directors Management For For 2.4 Approve Fees of the Audit and Risk Committee Chairmen Management For For 2.5 Approve Fees of the Other Committee Chairmen Management For For 2.6 Approve Fees of the Committee Members Management For For 3 Approve Financial Assistance to Related or Inter-related Companies or Corporations Management For For MCB BANK LIMITED Meeting Date:JAN 08, 2016 Record Date: Meeting Type:SPECIAL Ticker:MCB Security ID:Y61898105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Compromises, Arrangement, and Reconstruction Management For For MCB BANK LIMITED Meeting Date:MAR 29, 2016 Record Date:MAR 20, 2016 Meeting Type:ANNUAL Ticker:MCB Security ID:Y61898105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve KPMG Taseer Hadi & Company as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Cash Dividend Management For For 4 Amend Articles of Association Management For For 5 Amend Memorandum of Association Management For For 6 Approve Provision of Facilities to Chairman Management For For MERCADOLIBRE, INC. Meeting Date:JUN 10, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emiliano Calemzuk Management For For 1.2 Elect Director Marcos Galperin Management For For 1.3 Elect Director Roberto Balls Sallouti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Co. S.A. as Auditors Management For For MGM CHINA HOLDINGS LTD. Meeting Date:MAY 25, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:2282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect James Joseph Murren as Director Management For For 3A2 Elect Grant R. Bowie as Director Management For For 3A3 Elect Daniel J. D'Arrigo as Director Management For For 3A4 Elect Peter Man Kong Wong as Director Management For Against 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against MTN GROUP LTD Meeting Date:MAY 25, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Azmi Mikati as Director Management For Against 2 Re-elect Koosum Kalyan as Director Management For For 3 Re-elect Alan van Biljon as Director Management For For 4 Re-elect Jeff van Rooyen as Director Management For For 5 Elect Shaygan Kheradpir as Director Management For For 6 Re-elect Christine Ramon as Chairperson of the Audit Committee Management For For 7 Re-elect Peter Mageza as Member of the Audit Committee Management For For 8 Elect Azmi Mikati as Member of the Audit Committee Management For Against 9 Re-elect Jeff van Rooyen as Member of the Audit Committee Management For For 10 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors of the Company Management For For 11 Place Authorised but Unissued Shares under Control of Directors Management For For 12 Authorise Board to Issue Shares for Cash Management For For 13 Approve Remuneration Philosophy Management For For 14 Authorise Repurchase of Issued Share Capital Management For For 15 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities Management For For 16 Approve Financial Assistance to Directors, Prescribed Officers and Employee Share Scheme Beneficiaries Management For For NAGACORP LTD. Meeting Date:APR 20, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:3918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chen Lip Keong as Director Management For For 3.2 Elect Philip Lee Wai Tuck as Director Management For For 3.3 Elect Chen Yiy Fon as Director Management For For 3.4 Elect Michael Lai Kai Jin as Director Management For Against 4 Approve Directors' Remuneration for the Year and Authorize Board to Fix 2016 Directors' Remuneration Management For For 5 Approve BDO Limited as Independent Auditor and Authorize Board to Fix Their Remuneration Management For For 6A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6B Authorize Repurchase of Issued Share Capital Management For For 6C Authorize Reissuance of Repurchased Shares Management For Against 6D Adopt New Share Option Scheme Management For Against 7 Approve Adoption of Dual Foreign Name Management For For NEMAK S.A.B. DE C.V. Meeting Date:NOV 20, 2015 Record Date:NOV 06, 2015 Meeting Type:SPECIAL Ticker:NEMAK A Security ID:ADPV29984 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Resolutions Approved by EGM on June 5, 2015 Management For For 2 Approve Cancellation of 63.56 Million Shares Held in Treasury and Amend Article 7 Management For For 3 Approve Dividends Management For For 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For NEMAK S.A.B. DE C.V. Meeting Date:FEB 24, 2016 Record Date:FEB 11, 2016 Meeting Type:ANNUAL Ticker:NEMAK A Security ID:ADPV29984 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Cash Dividends; Approve Maximum Amount for Repurchase of Shares Management For For 3 Elect Directors and Chairmen of Audit and Corporate Practices Committees; Fix Their Remuneration Management For Against 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For OIL & GAS DEVELOPMENT CO. Meeting Date:OCT 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:OGDC Security ID:Y6448X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Final Cash Dividend Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Against 5 Other Business Management For Against OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 15, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends and Approve Final Dividend Management For For 3 Elect S. Shanker as Director Management For Against 4 Authorize Board to Fix Remuneration of Joint Statutory Auditors Management For For 5 Elect U. P. Singh as Director Management For Against 6 Elect A. K. Dwivedi as Director Management For Against 7 Elect A. Das as Director Management For Against 8 Elect V. P. Mahawar as Director Management For Against 9 Approve Remuneration of Cost Auditors Management For For PEGATRON CORP. Meeting Date:APR 20, 2016 Record Date:MAR 21, 2016 Meeting Type:SPECIAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For PEGATRON CORP. Meeting Date:JUN 21, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements (Voting) Management For For 2 Approve Plan on Profit Distribution/ Approve Statement of Profit and Loss Appropriation Management For For 3 Approve Issuance of Restricted Stocks Management For For 4.1 Elect T.H. Tung with Shareholder No. 3 as Non-independent Director Management For For 4.2 Elect Jason Cheng with Shareholder No. 37 as Non-independent Director Management For For 4.3 Elect C.I. Chia with Shareholder No. 210889 as Non-independent Director Management For For 4.4 Elect C.V. Chen with ID No.A100743XXX as Non-independent Director Management For For 4.5 Elect Shou-Chung Ting with ID No. E101610XXX as Non-independent Director Management For For 4.6 Elect Tze-Kaing Yang with ID No. A102241XXX as Non-independent Director Management For For 4.7 Elect Schive Chi, Representative of DAI-HE Investment Co., Ltd. with Shareholder No. 294954, as Non-independent Director Management For For 4.8 Elect Syh-Jang Liao, Representative of HONG-YE Investment Co., Ltd., with Shareholder No. 294793 as Non-independent Director Management For For 4.9 Elect C.B. Chang with ID No. D100235XXX as Independent Director Management For For 4.10 Elect Chun-Bao Huang with Shareholder No. 00211424 as Independent Director Management For For 4.11 Elect C.S. Yen with ID No. F101393XXX as Independent Director Management For For 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors Management For Against PENINSULA LAND LIMITED Meeting Date:AUG 28, 2015 Record Date:AUG 21, 2015 Meeting Type:ANNUAL Ticker:503031 Security ID:Y6600P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Approve Vacancy on the Board Resulting from the Retirement of D M Popat Management For For 4 Approve Haribhakti & Co LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of R.A. Piramal as Managing Director and Vice Chairman Management For For 6 Approve Reappointment and Remuneration of M.S. Gupta as Group Managing Director Management For For 7 Authorize Issuance of Non-Convertible Debentures Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JUL 01, 2015 Record Date:JUN 15, 2015 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gustavo Rocha Gattass as Alternate Board Member Nominated by Preferred Shareholders Shareholder None Against PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 28, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2.1 Elect Guilherme Affonso Ferreira as Director and Gustavo Rocha Gattass as Alternate Nominated by Preferred Shareholders Shareholder None For 4.1 Elect Walter Luis Bernardes Albertoni as Fiscal Council Member and Roberto Lamb as Alternate Nominated by Preferred Shareholders Shareholder None For PT ASTRA INTERNATIONAL TBK Meeting Date:NOV 16, 2015 Record Date:OCT 22, 2015 Meeting Type:SPECIAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For PT ASTRA INTERNATIONAL TBK Meeting Date:APR 27, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For Against 4 Appoint Auditors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:APR 28, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report, Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve the Implementation of New Accounting Standards Management For For 4 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration and Tantiem of Directors, Commissioners, and Sharia Supervisory Board Management For For 6 Elect Adnan Qayum Khan as Director Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 28, 2016 Record Date:FEB 11, 2016 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2015 Performance Result and 2016 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend Payment Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors and Sub-Committees Management For For 6.1 Elect Achporn Charuchinda as Directors Management For For 6.2 Elect Wirat Uanarumit as Director Management For For 6.3 Elect Sethaput Suthiwart-Narueput as Director Management For For 6.4 Elect Nimit Suwannarat as Director Management For For 6.5 Elect Piti Tantakasem as Director Management For For SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For Against 2.1.3 Elect Park Jae-wan as Outside Director Management For Against 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For Against 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:AUG 25, 2015 Record Date:AUG 20, 2015 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Yuan Yuhui as Independent Director Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:NOV 17, 2015 Record Date:NOV 09, 2015 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pan Ke as Non-Independent Director Shareholder None For 2 Elect Yu Shixin as Supervisor Shareholder None For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:JAN 22, 2016 Record Date:JAN 15, 2016 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Shi Wei as Non-Independent Director Shareholder None For 1.2 Elect Lv Shengzhou as Non-Independent Director Shareholder None For 1.3 Elect Qu Jiandong as Non-Independent Director Shareholder None For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:JUN 06, 2016 Record Date:MAY 27, 2016 Meeting Type:ANNUAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Annual Report and Summary Management For For 3 Approve Report of the Board of Supervisors Management For For 4 Approve Financial Statements Management For For 5 Approve Profit Distribution Management For For 6 Approve Appointment of 2016 Auditor Management For For SIAM COMMERCIAL BANK PCL Meeting Date:NOV 03, 2015 Record Date:OCT 06, 2015 Meeting Type:SPECIAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Entire Charter Capital in VinaSiam Bank Management For For 2 Authorize Board to Determine Conditions and Other Details in Relation to the Acquisition of Entire Charter Capital in VinaSiam Bank Management For For SIAM COMMERCIAL BANK PCL Meeting Date:APR 05, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Annual Report of the Board Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4 Approve Directors' Remuneration and Bonus Management For For 5.1 Elect Anand Panyarachun as Director Management For For 5.2 Elect Prasan Chuaphanich as Director Management For For 5.3 Elect Chakkrit Parapuntakul as Director Management For For 5.4 Elect Kannikar Chalitaporn as Director Management For For 5.5 Elect Thaweesak Koanantakool as Independent Director Management For For 5.6 Elect Kan Trakulhoon as Independent Director Management For For 6 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Memorandum of Association to Reflect Changes Registered Capital Management For For SK HYNIX INC. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Jun-ho as Inside Director Management For For 2.2 Elect Park Jeong-ho as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Approve Terms of Retirement Pay Management For For SK INNOVATION CO. LTD. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Chang-geun as Inside Director Management For For 2.2 Elect Yoo Jeong-jun as Inside Director Management For For 2.3 Elect Shin Eon as Outside Director Management For For 2.4 Elect Kim Jun as Outside Director Management For For 2.5 Elect Ha Yoon-gyeong as Outside Director Management For For 3.1 Elect Han Min-hui as Member of Audit Committee Management For For 3.2 Elect Kim Jun as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Approve Terms of Retirement Pay Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Business Operations Report and Financial Statements Management For For 3 Approve Profit Distribution Management For For 4 Transact Other Business (Non-Voting) Management None None TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 17, 2016 Record Date:JUN 10, 2016 Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Declare Final Dividend Management For For 3 Reelect Ishaat Hussain as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For TELESITES S.A.B. DE C.V. Meeting Date:APR 28, 2016 Record Date:APR 20, 2016 Meeting Type:SPECIAL Ticker:SITES L Security ID:P90355127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Series L Shares into Series B-1 Shares and Amend Bylaws Accordingly Management For For 2 Ratify Directors Management For Against 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Jacobus Petrus (Koos) Bekker as Director Management For For 3b Elect Ian Charles Stone as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against THAI BEVERAGE PCL Meeting Date:APR 28, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Business Operation for 2015 and the Report of the Board of Directors Management None None 3 Approve Financial Statements and Auditors' Reports Management For For 4 Approve Dividend Payment and Appropriation for Legal Reserve Management For For 5.1.1 Elect Narong Srisa-an as Director Management For For 5.1.2 Elect Puchchong Chandhanakij as Director Management For For 5.1.3 Elect Kanoknart Rangsithienchai as Director Management For For 5.1.4 Elect Manu Leopairote as Director Management For Against 5.1.5 Elect Ueychai Tantha-Obhas as Director Management For For 5.1.6 Elect Sithichai Chaikriangkrai as Director Management For Against 5.1.7 Elect Pisanu Vichiensanth as Director Management For For 5.2 Approve Names and Number of Directors Who Have Signing Authority Management For For 6 Approve Remuneration of Directors Management For For 7 Amend Articles of Association of the Company Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve D&O Insurance for Directors and Executives Management For For 10 Approve Mandate for Interested Person Transactions Management For For 11 Adopt ThaiBev Long Term Incentive Plan Management For Against 12 Approve Reduction in Registered Capital Management For Against 13 Amend Memorandum of Association to Reflect Decrease in Registered Capital Management For Against 14 Approve Increase in Registered Capital Management For Against 15 Amend Memorandum of Association to Reflect Increase in Registered Capital Management For Against 16 Approve Allocation of Newly-Issued Ordinary Shares to Accommodate the ThaiBev Long Term Incentive Plan Management For Against 17 Other Business (Voting) Management For Against THE ARAB POTASH COMPANY Meeting Date:APR 21, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:APOT Security ID:M1461V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Board Report on Company Operations for FY 2015 Management For For 3 Approve Auditors' Report on Company Financial Statements Management For For 4 Accept Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Allocation of Income and Dividends Management For For 6 Ratify Auditors and Fix Their Remuneration Management For For 7 Approve Discharge of Directors for FY Ended Dec 31, 2015 Management For For 8 Elect Directors (Bundled) Management For Against 9 Approve Related Party Transactions Re: Jordan Industrial Ports Company Management For For 10 Other Business Management For Against TMK PAO Meeting Date:OCT 12, 2015 Record Date:SEP 08, 2015 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 2.42 per Share for First Six Months of Fiscal 2015 Management For For 2A Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreement for Securing Obligations of PAO Tagmet Management For For 2B Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreement for Securing Obligations of JSC VTZ Management For For TMK PAO Meeting Date:JUN 08, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:TMKS Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income Management For For 3.1 Elect Mikhail Alekseev as Director Management None For 3.2 Elect Andrey Kaplunov as Director Management None Against 3.3 Elect Sergey Kravchenko as Director Management None Against 3.4 Elect Peter O`Brien as Director Management None For 3.5 Elect Sergey Papin as Director Management None Against 3.6 Elect Dmitry Pumpyansky as Director Management None Against 3.7 Elect Robert Foresman as Director Management None For 3.8 Elect Igor Khmelevsky as Director Management None Against 3.9 Elect Anatoly Chubays as Director Management None Against 3.10 Elect Aleksandr Shiryayev as Director Management None Against 3.11 Elect Aleksandr Shokhin as Director Management None Against 3.12 Elect Oleg Shchegolev as Director Management None For 4.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 4.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 4.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 5 Ratify Auditor Management For For 6 Approve New Edition of Charter Management For Against 7.1 Approve Related-Party Transactions Re: Loan Agreements Management For For 7.2 Approve Related-Party Transactions Re: Loan Agreements Management For For 7.3 Approve Related-Party Transactions with PJSC Seversky Tube Works Re: Supply Agreements Management For For 7.4 Approve Related-Party Transactions with PJSC Sinarsky Pipe Plant Re: Supply Agreements Management For For 7.5 Approve Related-Party Transactions with PJSC Taganrog Metallurgical Works Re: Supply Agreements Management For For 7.6 Approve Related-Party Transactions with PJSC Volzhsky Pipe Plant Re: Supply Agreements Management For For 7.7 Approve Related-Party Transactions with JSC Absolut Bank Re: Master Agreement Management For For 7.8 Approve Related-Party Transactions with VTB Bank Re: Guarantee Agreement Management For For 7.9 Approve Related-Party Transactions with JSC Alfa Bank Re: Supplementary Agreement to Guarantee Agreement Management For For 7.10 Approve Related-Party Transactions with JSC Alfa Bank Re: Supplementary Agreement to Guarantee Agreement Management For For 7.11 Approve Related-Party Transactions with JSC Alfa Bank Re: Supplementary Agreement to Guarantee Agreement Management For For 7.12 Approve Related-Party Transactions with JSC Alfa Bank Re: Supplementary Agreement to Guarantee Agreement Management For For 7.13 Approve Related-Party Transactions with JSC Magnitogorsk Metallurgical Works Re: Guarantee Agreement Management For For 7.14 Approve Related-Party Transaction Re: Purchase of Shares Management For Against TOTVS SA Meeting Date:DEC 15, 2015 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb TOTVS Solucoes em Agroindustria S.A. and P2RX Solucoes em Software S.A. Management For For 2 Appoint Apsis Consultoria Empresarial Ltda. as the Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of TOTVS Solucoes em Agroindustria S.A. and P2RX Solucoes em Software S.A. Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For 6 Approved Share Based Incentive and Retention Plan Management For For 7 Ratify the Calculation Methodology of the Stock Option Plan Approved on Nov. 29, 2012 Management For For TOTVS SA Meeting Date:JAN 21, 2016 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wolney Edirley Goncalves Betiol as Director Management For For TOTVS SA Meeting Date:APR 26, 2016 Record Date: Meeting Type:ANNUAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Fix Number of Directors Management For For 4 Elect Directors Management For For 5 Approve Remuneration of Company's Management Management For For TOTVS SA Meeting Date:APR 26, 2016 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Acquisition of Neolog Consultoria e Sistemas S.A. Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 20, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Su Tsung-Ming as Director Management For For 4 Elect Chen Johnny as Director Management For For 5 Elect Chen Sun-Te as Director Management For For 6 Elect Fan Ren-Da, Anthony as Director Management For Against 7 Elect Lo Peter as Director Management For For 8 Authorize Board to Fix Remuneration of Directors Management For For 9 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Repurchase of Issued Share Capital Management For For 12 Authorize Reissuance of Repurchased Shares Management For Against UNILEVER PLC Meeting Date:APR 20, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Nils Andersen as Director Management For For 4 Re-elect Laura Cha as Director Management For For 5 Re-elect Vittorio Colao as Director Management For For 6 Re-elect Louise Fresco as Director Management For For 7 Re-elect Ann Fudge as Director Management For For 8 Re-elect Dr Judith Hartmann as Director Management For For 9 Re-elect Mary Ma as Director Management For For 10 Re-elect Paul Polman as Director Management For For 11 Re-elect John Rishton as Director Management For For 12 Re-elect Feike Sijbesma as Director Management For For 13 Elect Dr Marijn Dekkers as Director Management For For 14 Elect Strive Masiyiwa as Director Management For For 15 Elect Youngme Moon as Director Management For For 16 Elect Graeme Pitkethly as Director Management For For 17 Reappoint KPMG LLP as Auditors Management For For 18 Authorise Board to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For UNIVANICH PALM OIL PCL Meeting Date:APR 27, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:UVAN Security ID:Y9281M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Directors' Report Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income Management For For 5.1 Elect Aungkhana Vanich as Director Management For For 5.2 Elect Suchad Chiaranussati as Director Management For For 6 Approve Remuneration of the Chairman and Directors Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management None None VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:AUG 28, 2015 Record Date: Meeting Type:ANNUAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividend Management For For 3a Elect Li Ming Hung as Director Management For For 3b Elect Kan Ka Hon as Director Management For For 3c Elect Phaisalakani Vichai as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:SEP 15, 2015 Record Date: Meeting Type:SPECIAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Guarantees Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:APR 29, 2016 Record Date: Meeting Type:SPECIAL Ticker:539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Placing Agreement, Grant of Specific Mandate and Related Transactions Management For For VTECH HOLDINGS LTD Meeting Date:JUL 15, 2015 Record Date:JUL 09, 2015 Meeting Type:ANNUAL Ticker:00303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Pang King Fai as Director Management For For 3b Elect William Fung Kwok Lun as Director Management For For 3c Elect Wong Kai Man as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Reissuance of Repurchased Shares Management For For WIN HANVERKY HOLDINGS LTD. Meeting Date:JUN 16, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:3322 Security ID:G9716W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Lee Kwok Leung as Director Management For For 3A2 Elect Wong Chi Keung as Director Management For For 3A3 Elect Chan Kwong Fai as Director Management For For 3A4 Elect Ma Ka Chun as Director Management For For 3A5 Elect Chau Pui Lin as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 5D Adopt New Share Option Scheme Management For Against YANDEX NV Meeting Date:MAY 27, 2016 Record Date:APR 30, 2016 Meeting Type:ANNUAL Ticker:YNDX Security ID:N97284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board of Directors Management For For 4 Reelect Rogier Rijnja as Non-Executive Director Management For For 5 Reelect Charles Ryan as Non-Executive Director Management For For 6 Reelect Alexander Voloshin as Non-Executive Director Management For For 7 Approve Cancellation of Class C Shares Held in Treasury Management For For 8 Amend Articles to Reflect Changes in Capital Management For For 9 Ratify ZAO Deloitte & Touche CIS as Auditors Management For For 10 Approve 2016 Equity Incentive Plan Management For Against 11 Approve Pledge Agreement Management For For 12 Approve Amendment of General Guidelines for Compensation of the Board Management For Against 13 Grant Board Authority to Issue Ordinary and Preference Shares Management For Against 14 Authorize Board to Exclude Preemptive Rights Management For Against 15 Authorize Repurchase of Share Capital Management For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Emerging Markets Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
